         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 MARIA GORZKOWSKA, MARIA
 DRWIEGA, PATRYCJA MARTINEZ, and
 BARBARA DRELICHOWSKI, individually
 and on behalf of all others similarly situated,       No. 3:19-cv-01773 (VAB)
        Plaintiffs,

        v.

 EURO HOMECARE LLC and ELZBIETA
 DARMOROS,
      Defendant.


              RULING AND ORDER ON CONDITIONAL CERTIFCATION
                    AND NOTICE TO POTENTIAL PLAINTIFFS

       Maria Gorzkowska, Maria Drwiega, Patrycja Martinez, and Barbara Drelichowski

(together, “Plaintiffs”), individually and on behalf of other similarly situated current and former

employees of Euro Homecare LLC (“Euro Homecare”), filed this action against Euro Homecare

and Elzbieta Darmoros (together, “Defendants”) under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201 et seq., alleging FLSA overtime violations, overtime violations under

Connecticut law, and failure to pay wages. Class and Collective Action Compl., ECF No. 1 ¶¶

50–70 (Nov. 11, 2019) (“Compl.”).

       Plaintiffs now move for conditional certification and notice to potential plaintiffs. Pls.’

Mot. for Conditional Certification and Notice to Potential Pls., ECF No. 24 (Mar. 20, 2020)

(“Pls.’ Mot.”); Mem. in Supp. of Pls.’ Mot. for Conditional Certification and Notice to Potential

Pls., ECF No. 24-1 (Mar. 20, 2020) (“Pls.’ Mem.”); Pls.’ Corrected Mot. for Conditional

Certification and Notice to Potential Pls., ECF No. 25 (Mar. 23, 2020) (“Pls.’ Am. Mot.”).

Defendants object to this motion. Defs.’ Obj. to Pls.’ Mot. for Conditional Certification and



                                                   1
          Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 2 of 19




Notice to Potential Pls., ECF No. 29 (May 4, 2020) (“Defs.’ Obj.”); Defs.’ Obj. to Pls.’ Mot.,

ECF No. 30 (May 4, 2020). 1

        For the following reasons, Plaintiffs’ motion is GRANTED.

        The Court grants conditional certification for all current and former employees of

Defendants who provided live-in caregiver and/or companion services to Defendants’ clients at

any time between November 7, 2016 and present, finding that Plaintiffs have made the factual

showing required to infer that these employees were subject to a common policy or plan that

violated the law. See Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010).

        The Court orders that the notice to potential opt-in plaintiffs (1) be provided in both

English and Polish; (2) include contact information for both Plaintiffs’ and Defendants’ counsel;

(3) provide notice of possible litigation requirements for opt-in plaintiffs; and (4) provide a one

hundred and twenty (120)-day opt-in period. This notice shall be mailed and sent by e-mail to

potential opt-in plaintiffs. The Court will not require the posting of the notice at the Euro

Homecare LLC offices.

        The Court orders the parties to confer and revise the notice and consent form described in

the preceding paragraph consistent with this Order and submit a final version for the Court's

approval by February 5, 2021.

        The Court further orders Defendants to disclose to Plaintiffs’ counsel the names, dates of

employment, last known home addresses, e-mail addresses, and telephone numbers of Euro

Homecare employees within the proposed opt-in plaintiff class by February 22, 2021, within

thirty (30) days of this Order. At this time, the Court declines to order the disclosure of social

security numbers and dates of birth of the proposed opt-in plaintiff class.


1
 Euro Homecare and Ms. Darmoros file individual, but identical objections. Defs.’ Obj.; Defs.’ Obj. to Pls.’ Mot.,
ECF No. 30. The Court will cite to Euro Home Care’s objection, Defs. Mot., ECF No. 29, for both defendants.

                                                         2
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 3 of 19




  I.    FACTUAL AND PROCEDURAL BACKGROUND

            A. Factual Allegations

        Plaintiffs allege that Euro Homecare is “a provider of home healthcare services, including

‘live-in’ services, which [Euro Homecare] advertises on its website as ‘providing 24 hours

around the clock continued support.’” Pls.’ Mem. at 2–3 ¶ 2 (alterations omitted).

        Ms. Darmoros is allegedly the owner of Euro Homecare and a resident of Plainville,

Connecticut. Compl. ¶ 10. Ms. Darmoros allegedly “employed Plaintiffs and participated directly

in employment decisions.” Id. ¶ 11.

        Plaintiffs allege that they each “worked as a live-in caregiver during all or some of [their]

employment with [Euro Homecare].” Pls.’ Mem at 3 ¶ 3.

        “Beginning with the week ending October 30, 2016 and continuing through the present,”

Defendants allegedly “have had a policy of requiring live-in homecare workers to report taking

an hour each for breakfast, lunch, and dinner, and having eight uninterrupted hours for sleep

during each and every 24-hour period of live-in employment.” Id. at 3 ¶ 4. Defendants also

allegedly “have had a policy of compensating live-in workers for no more than 13 hours per each

24-hour period of live-in employment.” Id. at 3 ¶ 5.

        Plaintiffs allege, however, that “if they had any daytime breaks at all, [they] were never

relieved of their duties for a full three hours.” Id. at 3 ¶ 6. Plaintiffs further allege that their

“sleeping times were frequently interrupted by the clients’ needs,” which “sometimes le[ft]

Plaintiffs with less than five hours for sleep per night.” Id. at 3 ¶ 7.




                                                    3
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 4 of 19




           B. Procedural Background

       On November 11, 2019, Plaintiffs filed a Complaint against Defendants. Compl.

       On December 12, 2019, Defendants moved for an extension of time to file a response to

the Complaint. Mot. for Extension of Time, ECF No. 9 (Dec. 12, 2019). The next day, The Court

granted this motion. Order, ECF No. 10 (Dec. 13, 2019).

       On January 17, 2020, Defendants moved for an additional extension of time to file their

response to the Complaint, filing two identical motions. Mot. for Extension of Time, ECF No. 15

(Jan. 17, 2020); Mot. for Extension of Time, ECF No. 16 (Jan. 17, 2020). On January 21, 2020,

the Court granted these motions. Order, ECF No. 18 (Jan. 21, 2020).

       On February 20, 2020, Defendants filed identical Answers. Answer, ECF No. 22 (Feb.

20, 2020); Answer, ECF No. 23 (Feb. 20, 2020).

       On March 20, 2020, Plaintiffs filed a motion for conditional certification and notice to

potential plaintiffs with supporting materials. Pls.’ Mot.; Pls.’ Mem; Decl. of Maria Gorzkowska,

Ex 1 to Pls.’ Mot., ECF No. 24-2 (Mar. 20, 2020) (“Gorzkowska Decl.”); Decl. of Maria

Drwiega, Ex 2 to Pls.’ Mot., ECF No. 24-3 (Mar. 20, 2020) (“Drwiega Decl.”); Decl. of Patrycja

Martinez, Ex 3 to Pls.’ Mot., ECF No. 24-4 (Mar. 20, 2020) (“Martinez Decl.”); Decl. of Barbara

Drelichowski, Ex 4 to Pls.’ Mot., ECF No. 24-5 (Mar. 20, 2020) (“Drelichowski Decl.”).

       On March 23, 2020, Plaintiffs filed a corrected motion for conditional certification and

notice to potential plaintiffs. Pls. Am. Mot.

       On March 31, 2020, Defendants separately moved for an extension of time to file a

response to Plaintiffs’ amended motion, filing identical motions. Mot. for Extension of Time,

ECF No. 26 (Mar. 31, 2020); Mot. for Extension of Time, ECF No. 27 (Mar. 31, 2020). The next

day, the Court granted these motions. Order, ECF No. 28 (Apr. 1, 2020).



                                                4
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 5 of 19




       On May 4, 2020, Defendants objected to Plaintiffs’ amended motion. Defs.’ Obj.; Mem.

in Supp. of Defs.’ Obj., ECF No. 29-1 (May 4, 2020) (“Defs.’ Mem.”); Defs.’ Obj. to Pls.’ Mot.,

ECF No. 30.

       On January 19, 2021, the Court decided to resolve the pending motion based on the

written submissions of the parties alone, without oral argument on Plaintiff’s motion. Order, ECF

No. 32 (Jan. 19, 2021).

 II.   STANDARD OF REVIEW

       In 1938, Congress enacted the Fair Labor Standards Act (“FLSA”) to “eliminate” “labor

conditions detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and general well-being of workers.” 29 U.S.C. § 202 (a–b). “In furtherance of

this goal, the FLSA imposes numerous ‘wage and hour’ requirements, including an overtime

provision mandating employers to pay non-exempt employees time-and-a-half for each hour

worked in excess of 40 hours per week.” Lassen v. Hoyt Livery Inc., No. 3:13-CV-01529 JAM,

2014 WL 4638860, at *3 (D. Conn. Sept. 17, 2014). Section 216(b) of the Act creates a private

cause of action for FLSA violations for individual employees or collectives of “similarly

situated” employees. 29 U.S.C. § 216(b); Lassen, 2014 WL 4638860, at *3.

       The Second Circuit has adopted a two-step approach to FLSA conditional certification.

Myers, 624 F.3d at 554-55. “Although they are not required to do so by FLSA, district courts

have discretion, in appropriate cases, to implement § 216(b) by facilitating notice to potential

plaintiffs of the pendency of the action and of their opportunity to opt-in as represented

plaintiffs.” Id. at 554 (alterations and internal quotation marks omitted). “In determining whether

to exercise this discretion in an ‘appropriate case,’ the district courts of this Circuit appear to

have coalesced around a two-step method, a method which, while again not required by the



                                                   5
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 6 of 19




terms of FLSA or the Supreme Court’s cases, we think is sensible.” Id. at 554–55 (alterations

omitted).

       “The first step involves the court making an initial determination to send notice to

potential opt-in plaintiffs who may be ‘similarly situated’ to the named plaintiffs with respect to

whether a FLSA violation has occurred.” Id. at 555. “The court may send this notice after

plaintiffs make a ‘modest factual showing’ that they and potential opt-in plaintiffs ‘together were

victims of a common policy or plan that violated the law.’” Id. (quoting Hoffmann v. Sbarro,

Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997) (“Plaintiffs have amply satisfied this burden. They

have made substantial allegations, both in their Complaint and supporting affidavits, that

Sbarro’s restaurant managers were subject to reductions in their compensation as result of a

uniform company–wide policy requiring them to reimburse defendant for cash shortages and

other losses.”)).

       Some courts adopt a modest-plus, or heightened, review standard once some discovery

has been completed. See Korenblum v. Citigroup, Inc., 195 F. Supp. 3d 475, 480–81 (S.D.N.Y.

2016) (“Where, as here, a conditional certification motion is made after some, but not all,

discovery has occurred, it remains an open question whether some kind of ‘intermediate

scrutiny’ should apply. . . . [T]here is less consensus within the Circuit than might appear at first

blush.”). The Second Circuit, however, has yet to adopt a modest-plus or intermediate scrutiny

standard. See Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016) (“We

certified for immediate review the question of whether a higher standard, urged by defendants,

applies to motions to conditionally certify an FLSA collective made after discovery. We do not

need to decide that question, however, because . . . we cannot, on the record before us, conclude




                                                  6
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 7 of 19




that the plaintiffs in [the] proposed collective are similarly situated, even under the minimal pre-

discovery standard.”).

       Thus, while a court will review the evidence produced through pre-certification discovery

carefully, the “modest factual showing” standard still governs that review. Myers, 624 F.3d at

555. “The modest factual showing cannot be satisfied simply by unsupported assertions, but it

should remain a low standard of proof because the purpose of this first stage is merely to

determine whether similarly situated plaintiffs do in fact exist.” Id. (internal quotation marks,

emphasis and citations omitted). Then, “[a]t the second stage, the district court will, on a fuller

record, determine whether a . . . collective action may go forward by determining whether the

plaintiffs who have opted in are in fact similarly situated to the named plaintiffs.” Id. (internal

quotation marks omitted). “The action may be de-certified if the record reveals that they are not,

and the opt-in plaintiffs’ claims may be dismissed without prejudice.” Id. (internal quotation

marks omitted)).

III.   DISCUSSION

           A. Conditional Certification

       “To clear the first hurdle of collective action certification, FLSA plaintiffs must make a

‘modest factual showing that they and potential opt-in plaintiffs together were victims of a

common policy or plan that violated the law.’” Shillingford v. Astra Home Care, Inc., 293 F.

Supp. 3d 401, 407 (S.D.N.Y. 2018) (quoting Myers, 624 F.3d at 555). A conditional certification

may be granted on as modest a factual showing as “a single plaintiff’s affidavit.” Escobar v.

Motorino E. Vill. Inc., No. 14 CIV. 6760 (KPF), 2015 WL 4726871, at *2 (S.D.N.Y. Aug. 10,

2015). “This simple [or modest] showing requirement can be met by evidence that other

employees had similar job requirements and pay provisions.” Lassen v. Hoyt Livery Inc., No.



                                                  7
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 8 of 19




3:13-CV-01529 JAM, 2014 WL 4638860, at *4 (D. Conn. Sept. 17, 2014) (internal quotation

marks omitted). “[A]t this first stage, the [C]ourt does not resolve factual disputes, decide

substantive issues going to the ultimate merits, or make credibility determinations.” Escobar,

2015 WL 4726871, at *2 (internal quotation marks omitted).

       This burden, however, “is not non-existent and the factual showing, even if modest, must

still be based on some substance.” Guillen v. Marshalls of MA, Inc., 750 F. Supp. 2d 469, 480

(S.D.N.Y. 2010). “[When] deciding whether to grant the [conditional certification] motion, the

Court must merely find some identifiable factual nexus which binds the named plaintiffs and

potential class members together as victims of a particular practice.” Alvarez v. Schnipper

Restaurants LLC, No. 16 CIV. 5779 (ER), 2017 WL 6375793, at *2 (S.D.N.Y. Dec. 12, 2017)

(internal quotation marks and alterations omitted).

       Plaintiffs argue that their “sworn declarations easily meet the minimal burden for

conditional certification.” Pls.’ Mem. at 7. Plaintiffs “attest[] that they provided around-the-clock

care and were subjected to the same policy of requiring live-in homecare workers to falsely

report taking three hour-long breaks during each day and having eight uninterrupted hours for

sleep each night.” Id.; see Gorzkowska Decl. ¶ 6; Drwiega Decl. ¶ 5; Martinez Decl. ¶ 6;

Drelichowski Decl. ¶ 6. They further attest that “they could not and did not take all such

breaks[,] but were nevertheless paid for only 13 hours per each 24-hour period of live-in

employment.” Pls.’ Mem. at 7; see Gorzkowska Decl. ¶ 14; Drwiega Decl. ¶ 11; Martinez Decl.

¶ 10; Drelichowski Decl. ¶ 8. Plaintiffs argue that their affidavits “show that live-in caregivers

and companions are similarly situated in their working conditions and compensation practices.”

Pls.’ Mem. at 7.




                                                 8
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 9 of 19




       Defendants argue that Plaintiffs have “failed to meet their burden of proof necessary to

justify the granting of their motion.” Defs.’ Mem. at 1. In Defendants’ view, Plaintiffs “have

failed to offer sufficient proof that [D]efendants have a policy in violation of law that deprives

[P]laintiffs of overtime wages.” Id. at 2.

       Defendants claim that Plaintiffs “kept their own time[sheets]” and were “paid for all

hours that they claimed that they worked.” Id. Defendants further claim that when they were

“notified that one of its clients failed to give its employee [eight] hours of sleep time, Euro

Homecare would either advise such client that [they] needed to get a family member to cover the

sleep period, or Euro Homecare would assign another caregiver to cover the night shift, in which

case the client would be billed the time for that additional caregiver.” Id. at 3–4 (citing Decl. of

Elzbieta Darmoros, ECF No. 29-2 ¶¶ 10–12 (May 4, 2020)).

       Defendants argue that Plaintiffs’ motion should be denied because they fail to identify

who at Euro Homecare allegedly instructed them to submit timesheets with only 13 hours of

work per 24-hour work period, see id. at 2–3, fail to “provide any specific dates for when they

allege[dly could not] take the requisite sleep or meal breaks,” id. at 4, and do not “allege that

they provided [D]efendants with notice” of this issue, id.

       The Court disagrees.

       With their affidavits, Plaintiffs have met their burden of a “modest factual showing.”

Myers, 624 F.3d at 555. Plaintiffs attest that Euro Homecare required them to submit timesheets

claiming only 13 hours in a 24-hour work period regardless of their ability to fully take the

breaks for meals and sleep. See Pls.’ Mem. at 7.

       Some courts in this Circuit have granted conditional certification for live-in workers who

submitted declarations and payroll evidence. See Shillingford, 293 F. Supp. 3d at 409 (granting



                                                   9
        Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 10 of 19




conditional certification for similarly situated live-in care workers); Downie v. Carelink, Inc.,

No. 16-CV-5868 (JPO), 2018 WL 3585282, at *4 (S.D.N.Y. July 26, 2018) (same); Carrasco v.

Life Care Servs., Inc., No. 17-CV-5617 (KBF), 2017 WL 6403521, at *8 (S.D.N.Y. Dec. 15,

2017) (same). But payroll evidence is not required to grant conditional certification and a

declaration alone can satisfy the modest factual showing standard. See Fracasse v. People's

United Bank, No. 3:12-CV-670 JCH, 2013 WL 3049333, at *2 (D. Conn. June 17, 2013)

(“Under the ‘modest factual showing standard, courts ‘regularly rely on plaintiffs' affidavits and

hearsay statements.’”(quoting Zaniewski v. PRRC Inc., 848 F. Supp. 2d 213, 220 (D. Conn.

2012)); Escobar, 2015 WL 4726871, at *2 (collecting cases).

       In this case, Plaintiffs’ sworn statements meet this standard because they indicate that

there were “similar job requirements and pay provisions,” Lassen, 2014 WL 4638860, at *4

(internal quotation marks omitted), between the named plaintiffs, and that they “together[, with

potential opt-in plaintiffs,] were victims of a common policy or plan that violated the law.”

Myers, 624 F.3d at 555.

       Although Defendants argue that Plaintiffs assertions are false and attest that they did not

have the policy described by the Plaintiffs, nor would they have any reasons to have such a

policy, Defs.’ Mem. at 2–4, at this initial stage, the Court will not “resolve factual disputes,

decide substantive issues going to the ultimate merits, or make credibility determinations.”

Escobar, 2015 WL 4726871, at *2 (internal quotation marks omitted).

       Accordingly, Plaintiffs’ motion for conditional certification will be granted.




                                                 10
          Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 11 of 19




              B. Proposed Opt-In Class

          Plaintiffs request “Court-supervised notice and conditional certification for the following

group of prospective opt-in plaintiffs: all current and former employees who provided live-in

caregiver and/or companion services to Defendants’ clients at any time between November 7,

2016 and the present.” Pls.’ Mem. at 8 (emphasis omitted).

          Defendants object to this proposed opt-in class. Defs.’ Mem. at 6. Rather than including

the proposed class on November 7, 2016, Defendants argue that “the appropriate time period

should commence from a date no more than three years from the date of this Court’s Order.” Id.

(citing Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 451 (S.D.N.Y. 2011)).

          Defendants raise the issue of the time period of the proposed class without citing to any

specific statute of limitations. Without more information, the Court will not sua sponte limit the

proposed plaintiff class at this initial stage. Moreover, in Whitehorn, the case cited by

Defendants, the court decided that despite an applicable statute of limitations, “it [wa]s

appropriate for notice to be sent to the larger class of prospective members, with the

understanding that challenges to the timeliness of individual plaintiffs' actions w[ould] be

entertained at a later date” due to the potential applicability of equitable tolling. 767 F. Supp. 2d

at 451.

          Accordingly, the Court will grant notice to this proposed class.

              C. Notice to Potential Plaintiffs

          The parties make several specific requests with regard to notice.

                      i. Notice Language

          Plaintiffs anticipate that “most of the prospective opt-in plaintiffs are native Polish

speakers” and request that “notice[] be translated into the Polish language and circulated in both



                                                   11
        Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 12 of 19




English and Polish.” Pls.’ Mem. at 8 (citing Valerio v. RNC Indus., LLC, 314 F.R.D. 61, 76

(E.D.N.Y. 2016) (“Generally, courts permit notice to be translated into the mother tongue of

non-English speaking groups of potential plaintiffs.”) (internal quotation marks omitted)).

       As the translation will assist in the identification of potential opt-in plaintiffs, and

Defendants do not object, the Court will grant Plaintiffs’ request for both Polish and English

translations of notice.

       Defendants also make several requests with respect to the form of the notice. First, they

request that “the notice provide contact information for Defendants’ counsel in addition to that of

the Plaintiffs’ counsel.” Defs.’ Mem. at 7. Plaintiffs did not respond to this request.

       Courts in this Circuit “have generally concluded that the contact information of

defendants' counsel is appropriate for inclusion in a notice of collective action.” Benavides v.

Serenity Spa NY Inc., 166 F. Supp. 3d 474, 486 (S.D.N.Y. 2016) (internal quotation marks and

alterations omitted) (collecting cases). This contact information, however, must be sufficiently

set apart and explained to “avoid unnecessary confusion.” Whitehorn, 767 F. Supp. 2d at 451

(“Defendant's request to include defense counsel's contact information is . . . reasonable, and the

notice should be so amended. However, this information belongs under a separate heading . . . in

order to avoid unnecessary confusion.” (citation omitted)). Contact information about

Defendants’ counsel

               should be set apart in two separate sections. The first section should
               state that, if a potential plaintiff joins this suit and agrees to be
               represented by the named plaintiff through her attorney, he or she
               will be represented by [Plaintiffs’ counsel] and provide plaintiffs
               counsel's full names, mailing address, and phone number. The
               second section should state that defendants in this case are
               represented by [Defendants’ counsel], provide counsel's full names,
               mailing address, and phone number, and include the following




                                                 12
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 13 of 19




                language: If you decide to join this case, you should not contact the
                defendants' lawyer but instead rely on your counsel to do so.

Benavides, 166 F. Supp. 3d at 487 (emphasis in original) (citations omitted).

        Accordingly, the Court will grant this request to include contact information of

Defendants’ counsel. The notice shall include two separate sections for each set of counsel. The

first section shall state that “if a potential plaintiff joins this suit and agrees to be represented by

the named plaintiff through her attorney, he or she will be represented by Plaintiffs’ counsel and

provide plaintiffs counsel's full names, mailing address, and phone number.” Id. The second

section shall state that “[D]efendants in this case are represented by [Defendants’ counsel and]

provide counsel's full names, mailing address, and phone number, and include the following

language: If you decide to join this case, you should not contact the defendants' lawyer but

instead rely on your counsel to do so.” Id.

        Defendants further request that “the notice advise the potential class members that they

may be subject to responding to discovery and to testifying in court or at a deposition.” Defs.’

Mem. at 8. Plaintiffs did not respond to this request.

        “Courts in this District have commonly approved requests for language notifying

potential opt-ins that they may be required to participate in the litigation in such ways.” Cortes v.

New Creators, Inc., No. 15 Civ. 5680 (PAE), 2015 WL 7076009, at *5 (S.D.N.Y. Nov. 12, 2015)

(emphasis in original) (collecting cases); see also Whitehorn,767 F. Supp. 2d at 450 (noting that

that notice regarding the “possibility that [opt-in plaintiffs] will be required to participate in

discovery and testify at trial” is “routinely accepted,” and collecting cases).

                [A] brief explanation of the potential responsibilities of opt-in
                plaintiffs is warranted, as it will help putative class members make
                an informed decision about whether to join this litigation. However,
                because the scope of the responsibilities imposed on various class
                members may vary, the Notice need only frame such requirements


                                                   13
        Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 14 of 19




               as possible—rather than certain—consequences of opting into the
               litigation.

Cortes, 2015 WL 7076009, at *5.

       The Court will grant Defendants’ request to include language notifying potential opt-in

plaintiffs of possible litigation requirements. The notice shall state that potential opt-in plaintiffs

“may be required” to participate in some aspects of litigation, “fram[ing] such requirements as

possible—rather than certain.” Id. (emphasis omitted).

                   ii. Opt-in Period

       Plaintiffs also request a longer opt-in period of four months due to the work schedule of

live-in caregivers, which may require them to work “seven days per week for months at a time”

and prevent them from “timely review[ing] the [n]otice.” Pls.’ Mem at 8 (citing Roebuck v.

Hudson Valley Farms, Inc., 239 F. Supp. 2d 234, 240-41 (N.D.N.Y. 2002) (granting a nine-

month opt-in period)).

       Defendants argue that opt-in period should be no more than 60 days. Defs.’ Mem. at 7

(citing Yap v. Mooncake Foods, Inc., 146 F. Supp. 3d 552, 566–67 (S.D.N.Y. 2015)).

       In Yap, the court restricted the opt-in period to 60 days because the plaintiffs in that case

“ma[d]e no substantive arguments in response to Defendants' proposed sixty-day period, such as

explaining why special circumstances in th[at] case would warrant a longer-than-normal opt-in

period.” 146 F. Supp. 3d at 566 (citing Fa Ting Wang v. Empire State Auto Corp., No. 14–cv–

1491 (WFK), 2015 WL 4603117, at *11 (E.D.N.Y. July 29, 2015) (collecting cases in which 60-

day period is imposed due to absence of plaintiff's arguments in support of ninety-day period)).

       Here, Plaintiffs have provided an explanation for the longer opt-in period: the anticipated

difficulty in contacting live-in caregivers that work away from home for extended period of

times. Pls.’ Mem. at 8. In Roebuck, which Plaintiffs cite, the court provided a nine month opt-in


                                                  14
        Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 15 of 19




period where the “anticipate[d] . . . difficulties in locating potential opt-in plaintiffs” were

“significant” as “they migrate[d] not only within North America, . . . but from as far away as

Bangladesh.” 239 F. Supp. 2d at 240-41. While the difficulties outlined by Plaintiffs in this case

do not rise to that level, they still suggest than a longer than normal opt-in period is “not

unreasonable.” Id. at 241. And as the “defendants [have not] made any showing that an opt-in

period of this length will prejudice them in any way,” id., the Court will grant Plaintiffs’ request

for a one hundred and twenty (120)-day opt-in period.

                  iii. Proposed Plaintiffs Information Disclosure

       Plaintiffs request “an Order from this Court requiring Defendants to disclose . . .

information regarding the above-defined group of prospective opt-in plaintiffs.” Pls.’ Mem. at 9.

Specifically, Plaintiffs seek “names, dates of employment, last known home addresses, e[-]mail

addresses, telephone numbers, dates of birth, and the last four digits of social security numbers.”

Id. Plaintiffs anticipate it will be difficult to reach potential opt-in plaintiff because “some do not

maintain permanent residences,” the addresses for former employees may be “incorrect,”

“Defendants did not routinely collect the e-mail address of their employees,” many do not use

e-mail, and “others intermittently change their . . . phone service or use other people’s phones.”

Id.

       Defendants object to this request, arguing that “this information is confidential and/or

unnecessary at this point in time.” Defs.’ Mem. at 5. “Absent a showing of actual need,”

Defendants object to providing information beyond “names, dates of employment, and last

known addresses.” Id. at 6.

       “In general, it is appropriate for courts in collective actions to order the discovery of

names, addresses, telephone numbers, e-mail addresses, and dates of employment of potential



                                                  15
          Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 16 of 19




collective members.” Valerio, 314 F.R.D. at 74–75 ; Gui Zhen Zhu v. Matsu Corp, 424 F. Supp.

3d 253, 273 (D. Conn. 2020) (“At the notice stage in FLSA collective actions, plaintiffs are

generally permitted to discover contact information of similarly situated employees—including

their names, addresses, telephone numbers, and dates of employment.”). “Courts are reluctant,

however, to authorize disclosure of private information, such as dates of birth and social security

numbers in the first instance and without a showing that the information is necessary for the

plaintiff to notify potential opt-ins of the collective action.” Valerio, 314 F.R.D. at 75 (collecting

cases).

          Although Plaintiffs assert that there will be difficulty in reaching the potential opt-in

plaintiffs, see Pls.’ Mem. at 9, they have not sufficiently demonstrated that the information

normally disclosed would not be adequate to reach potential plaintiffs. Until a showing that

notice is undeliverable by the traditional means, the Court will not order the disclosure of social

security numbers and dates of birth. See Valerio, 314 F.R.D. at 75 (limiting disclosure of private

information “without a showing that the information is necessary for the plaintiff to notify

potential opt-ins of the collective action”); Whitehorn, 767 F. Supp. 2d at 448 (“[D]iscovery [of

information such as social security numbers] is permitted where Plaintiff can demonstrate that

names and contact information are insufficient to effectuate notice.”).

          Defendants also “object to Plaintiffs’ request that Defendants must provide the

information sought within ten (10) days of the Court’s Order,” flagging their reduced operating

capacity due to COVID-19. Defs.’ Mem. at 5. Defendants request a 30-day deadline to comply

with the Court’s Order. Id. Given the challenges presented by the COVID-19 pandemic, “the

Court is granting Defendants’ request for 30 days to provide the information at issue.” Ni v. Red




                                                   16
         Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 17 of 19




Tiger Dumpling House Inc, No. CV 19-3269 (GRB) (AKT), 2020 WL 7078533, at *14

(E.D.N.Y. Nov. 30, 2020).

         Accordingly, the Court will order the disclosure of names, dates of employment, last

known home addresses, e-mail addresses, and telephone numbers of Euro Homecare employees

within the proposed opt-in plaintiff class by February 22, 2021, within thirty (30) days of this

Order.

                   iv. Service of the Notice

         Finally, Plaintiffs request that the notice and consent forms be both mailed and sent by e-

mail to class members, and that that the Court order the posting of the notice and consent forms

at Euro Homecare’s building. See Pls.’ Mem. at 10.

         Defendants object to the posting of notice at their office “[a]bsent a showing that

significant number of [n]otices were returned as undeliverable.” Defs.’ Mem. at 7. Defendants

also argue that due to “the current COVID-19 pandemic, there is no reason to believe that there

is any foot traffic in Euro Homecare’s office at this time, or that posting at this time would be an

effective form of notice.” Id.

         “Courts routinely approve requests to post notice on employee bulletin boards and in

other common areas, even where potential members will also be notified by mail.” Whitehorn,

767 F. Supp. 2d at 449 (collecting cases). But “[i]n light of the current COVID-19 crisis,” some

courts have not approved posting a notice at the place of employment because “posting of notice

on the premises w[ould] be an ineffective form of notice.” Qiang Lu v. Purple Sushi Inc., 447 F.

Supp. 3d 89, 97 (S.D.N.Y. 2020) (citing Michael v. Bloomberg L.P., No. 14-CV-2657 (TPG),

2015 WL 1810157, at *4 (S.D.N.Y. Apr. 17, 2015) (“[A]bsent a showing that a significant

number of notices were returned as undeliverable, courts have refused to require posting of a



                                                 17
        Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 18 of 19




collective action notice in the workplace.”).

       Given Defendants’ assertion regarding the accessibility of common spaces at Euro

Homecare’s office due to the COVID-19 pandemic, the Court will not require posting at the Euro

Homecare offices at this time.

IV.    CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion for conditional certification and notice

to potential plaintiffs is GRANTED.

       The Court grants conditional certification for all current and former employees of

Defendants who provided live-in caregiver and/or companion services to Defendants’ clients at

any time between November 7, 2016 and present, finding that Plaintiffs has made the factual

showing required to infer that these employees were subject to a common policy or plan that

violated the law.

       The Court orders that the notice to potential opt-in plaintiffs (1) be provided in both

English and Polish; (2) include contact information for both Plaintiffs’ and Defendants’ counsel;

(3) provide notice of possible litigation requirements for opt-in plaintiffs; and (4) provide an one

hundred and twenty (120)-day opt-in period. This notice shall be mailed and sent by e-mail to

potential opt-in plaintiffs. The Court will not require the posting of the notice at the Euro

Homecare offices.

       The Court orders the parties to confer and revise the notice and consent form consistent

with this Order and submit a final version for the Court's approval by February 5, 2021.

       The Court orders Defendants to disclose to Plaintiffs’ counsel the names, dates of

employment, last known home addresses, e-mail addresses, and telephone numbers of Euro

Homecare employees within the proposed opt-in plaintiff class by February 22, 2021, within



                                                 18
        Case 3:19-cv-01773-VAB Document 33 Filed 01/22/21 Page 19 of 19




thirty (30) days of this Order. At this time, the Court declines to order the disclosure of social

security numbers and dates of birth.

       SO ORDERED at Bridgeport, Connecticut, this 22nd day of January, 2021.

                                                       /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 19
